Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to May 29, 2020 as no priority is claimed to the related PCT application.  It is noted that Portulaca oleracea is also known as purslane or moss rose.
Applicant’s election without traverse of Group I, claims 1-31, in the reply filed on 10/3/22 is acknowledged.

Claims 1-23, 25-31 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a natural product without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are directed to the composition.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a composition comprising Portulaca with water, an oil and an emulsifier component.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, the claims are directed to natural components.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, all the claimed components are found in nature. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, none of the components of the composition are markedly changed from what is found in nature.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.
It is noted that claim 24 is specifically directed to an emulsion.  All the other claims may contain the components of an emulsion but are not in the form of an emulsion.  Note that in claim 1(iii) emulsifier components reads on water or oil as well as many other compounds.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8-10, 13, 14, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of Moonlab and Park.
Moonlab (Chingiz Khan Prestige Moisture Mayu Cream) supplied by Applicant, teaches on page 2 ingredients overview, a topical composition containing water, horse oil, cetearyl olivate (emulsifying agent), sorbitan olivate (emulsifying agent), beeswax, olive oil, Portulaca oleracea extract, and polysorbate 20. 
Park (KR 2017 042194) entitled "Food Cream Cosmetic Composition Comprising Portulaca oleracea Extract" machine English translation provided, teaches in paragraph 5, benefits of purslane in topical applications.  In paragraph 13 the emulsion composition contains a thickener, emulsifier and other components.  In paragraphs 17-21 the composition further contains beeswax, polysorbate 20, and grape seed oil.  The solvent is water.  See the claims that contain proportions of components.
All the features of the claims are taught by each of Moonlab and Park for the same function as claimed.
	



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over each of Moonlab and Park.
See the teachings of Moonlab and Park above.
The claims differ from the references in that they specify proportions of components and employ flour as a thickener.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to select desired proportions of components as claimed because each of the references teaches ranges of proportions and it would not require undue experimentation to determine proportions that would be effective as all the components are well known in this art.  Regarding claim 7 directed to extra virgin olive oil, Moonlab teaches olive oil in general and extra virgin olive oil is a common selection for cosmetics.  Regarding claims directed to flour, such flours are well known thickeners and the above references teach thickeners in general.  Regarding claims 25-28 directed to ethanol, such ethanol is a conventional solvent/diluent in many topical compositions.  And claims 29-31 directed to sodium chloride, adjusting osmolarity in topical compositions with salt is conventional in topical formulations.  Employing known components for their known activity with the expected results would have been obvious.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okafor (GJBAHS) teaches studies on Portulaca for medical uses.
Ningbo (CN 106075120) entitled "Eczema Cream" machine English translation provided, teaches in paragraph 13, a topical composition containing purslane extract, natural vegetable oil, emulsifier, and water.  In paragraph 20 the vegetable oil may be olive oil.  See the claims where various proportions of components are shown.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655